Barker, J.:
The defendant insisted upon the trial that the cause of action averred in the complaint was founded upon contract. We concur in this construction of the complaint. The further averments *496therein, that the defendant, for the purpose of inducing the plaintiff to give credit on sale of the cattle, made false and fraudulent representations as to his financial condition and solvency, which induced the plaintiff to deliver the cattle without payment, do not make the action one ex delicto. The rule of pleading established by the Code requires the complaint to contain a plain and concise statement of the facts constituting the plaintiff’s cause of action, and a demand for such judgment as the plaintiff supposes himself entitled to on the facts set foi-th therein. Nothing more is necessary in any case. The pleader is not required to state, either in the summons or the complaint, the class of action to which he 'conceives his cause of action belongs, as the same are denominated in judicial procedure. If the complaint states facts entitling the plaintiff to any relief whatever, then it is for the court to determine, when the question is properly presented, whether the cause of action averred is founded in contract or tort. The chai-acter of the cause of action must, in all cases, be determined by an analysis of the averments-in the complaint, together with the nature of the relief demanded. (Conaughty v. Nichols, 42 N. Y., 83; Ledwich v. McKim, 53 id., 307, 315; Neftel v. Lightstone, 77 id., 96; Elwood v. Gardner, 45 id., 349.)
If the cause of action as set forth is doubtful or ambiguous, every intendment is in favor of construing it in the nature of an action ex contractu. (Goodwin v. Griffis, 88 N. Y., 629.) If all the allegations relative to the defendant’s misrepresentations as to his pecuniary condition, and his fraudulent intent in making them, were struck out of the complaint, a cause of action founded on the defendant’s promises, as set forth therein, would remain, concisely and clearly stated, showing a cause of action founded on contract. The averments set forth in the second count clearly constitute a cause of action on contract within the rule of construction adopted by the courts for the purpose of ascertaining whether the same is one in contract or tort. It will be observed there is no averment that Uhlman & Block suffered any damages in consequence of the fraud alleged to have been perpetrated on them by the defendant. In all cases where the pleader avers the sale and delivery of property to the defendant at a fixed and agreed price, which remains unpaid,-and-also alleges he perpetrated a fraud in making the pur*497chase, by means of false representations as to his solvency, and a question of doubt is presented as to whether it was the intention of the pleader to set forth a cause of action ex contractu or ex delicto, the omission to allege that damages have accrued to the plaintiff by reason of the fraud is accepted by the court as a circumstance indicating the purpose of the pleader to rely upon the contract as constituting the cause of action.
Since the amendment of section 549 of the Code, made in the year 1879, averments-of fraud on the part of the defendant in making the contract declared upon are pertinent and material, and cannot be treated as mere-surplusage. If the fraud is admitted by the defendant, or is sustained by proof when denied, the plaintiff is entitled to a body execution against the defendant on the judgment. The question • of fraud, when the cause of action is on contract, is collateral thereto, and presents a separate and distinct issue, which must be tried and determined with the issues presented on the question of the defendant’s liability on’the contract.
Section 549 now provides that the defendant may. be arrested “ in an action upon contract, express or implied, other than a promise to marry, where it is alleged in the complaint that the defendant was guilty of a fraud in contracting or incurring the liability. "Where such an allegation is made, the plaintiff cannot recover unless he proves the fraud; and a judgment for the defendant is not a bar to a new action to recover upon the contract- only.” Section 550 enumerates the cases in which the right to arrest depends upon matters extrinsic of the cause of action,’ and in which no execution against the person can issue, unless an order of arrest has been granted .and executed before judgment. These extrinsic matters need not be alleged in the -complaint, and if alleged are immaterial to the right of action and need not be proved upon the trial. (Segelken v. Meyer, 94 N. Y., 485; Code of Civil Pro., § 1487; Smith v. Duffy, 37 Hun, 506; Rail v. Conger, 1 How. Pr. [N. S.], 88.)
The allegation of fraud brought the case within the class of cases mentioned in subdivision 4 of section 549, which would entitle the plaintiff to a body execution on the judgment in case the charge of fraud was sustained by the proofs presented on the trial. The defendant admitted his liability on the contracts, and, as the *498judgment is not in excess of his indebtedness thereon, the judgment ■should be sustained, unless some error occurred on the trial relative to the issue of fraud. The defendant’s - evidence tended to prove that, after the maturity of the note and cheek, he and one of the plaintiffs had some negotiations relative to the matter of his indebtedness, in which the plaintiffs accused him of perpetrating a fraud in making the purchase, by fraudulently representing his pecuniary eondition. This accusation the defendant denied, but, at the same ■time, sought to compromise the debt on account of his insolvency. .Several propositions were made by the defendant as the basis of the ■compromise, but none of them were satisfactory and were rejected. The plaintiffs then made the defendant a verbal proposition in ■.substance, viz., that if he would pay them $1,500 — $500 in cash and $1,000 as soon as he could earn the same or secure that amount to their satisfaction — they would accept it in payment of the debts. ■This proposition the defendant assented to and paid the $500, which the plaintiffs indorsed upon the notes and checks in pro rata proportions. No other negotiations were had between the parties, .and at the time of .the commencement of this suit the $1,000 had ■not been paid or secured to be paid. Neither the note or check was given up, nor was a release in any form executed by the plaintiffs. At the time of the conversation relative to the proposed ■compromise, the plaintiffs were informed as to the financial ability .of the defendant at the time he purchased the cattle. This was the only evidence presented by the defendant in support of the ■defense that the plaintiffs had condoned the fraud.
Upon this question the court was asked to charge the jury that if they believed that there was an agreement made between the plaintiffs and defendant, by which the plaintiffs agreed, after they knew all the facts (assuming fraud to have been committed by ■the defendant on the purchase), to compromise or settle the transaction, and such an agreement was partly carried out, then, thereby, the plaintiff waived any fraud so committed and the plaintiffs ■cannot recover. This was refused, and the defendant excepted.
We are of the opinion that there was no error in rejecting the proposition. The general rule on that subject undoubtedly is, that where a defrauded party, with full knowledge of the fraud, settles (the matter in relation to which such fraud has been committed, and *499releases tlie person who defrauded him, he thereafter has no claim for relief, either at law or in equity, on account of such fraud. Or if the defrauded party, after such knowledge, subsequently confirms the original contract by making new agreements respecting it, he thereby condones the fraud and cannot pursue the wrong-doer. But we think that the facts which the defendant’s evidence tended to prove, were insufficient to make a case which falls within either of the rules stated. The plaintiffs promise to accept a lesser amount than was due them upon the original indebtedness was wholly executory and was not an accord and satisfaction of the defendant’s obligation. There was no new agreement made which superseded, changed or altered the terms of the original contract. The payment which the defendant made had the effect to reduce the damages which the plaintiffs sustained by reason of the defendant’s fraud, but there was no new agreement made which would merge the fraud in a new obligation on the defendant’s part. The money which he paid was but a part performance of the original undertaking, and it did not increase, alter or change the nature of the original transaction. We have examined the many cases cited by the learned counsel for the defendant in support of his argument, and fail to discover that they support his contention that the terms of the compromise relieved the defendant from liability to arrest on a body execution issued upon the judgment.
In Baker v. Spencer (47 N. Y., 562), the plaintiff had given the defendant a $500 note, and subsequently he suspected that he had been defrauded by the defendant, and refused to pay the same. Suit was brought thereon against the defendant and a judgment recovered, which was compromised by his giving a new note for $300, which he paid. The defendant afterwards ascertained, that he had been defrauded in the original transaction, and brought an action to recover the moneys paid upon the last named note and had judgment for the sum paid thereon. The court held, that if the plaintiff had knowledge of the facts constituting the fraud when he compromised the judgment rendered against himself it would have been a condonation of the alleged fraud, as it would have been merged in the new note. That case cannot, therefore, be brought within the principle of the rule upon which the defense of con-donation is based, for the reason that the new note was then received *500as an accord and satisfaction of tlie prior liability existing against the defrauded party.
In Obregon v. De Mier (54 How., 390), the defendant had American gold in his hands belonging to the plaintiff for the purpose of making a purchase of silver coin. Subsequently, and before any purchase was made, the plaintiff countermanded the order and drew a draft upon the defendant at sixty days, which was accepted, and it was held that by drawing the draft the plaintiff had elected to treat the defendant as an ordinary debtor, and the fiduciary relation was ended. There are many other cases of the same import.
In Nelson v. Blanchfield (54 Barb., 630), the plaintiff, after the perpetration of the alleged fraud, and with knowledge thereof, settled wtth the defendant and compromised the transaction by accepting the defendant’s note for a portion of the damages and a due bill for 200 shares of the capital stock in a corporation, and the absolute transfer of other shares in the same company, and it was held that it was a condonation of the tort and a waiver of the plaintiff’s right to arrest.
In Adams v. Sage (28 N. Y., 103), the parties were in controversy as to their rights, growing out of a transaction between themselves, and suits were pending in which the same matter was involved. Before trial they compromised their differences and executed releases to each other. In a subsequent action by one of the parties to set aside the release, it was held, as the complaining party had compromised and settled the original matter in dispute, with a full knowledge of the facts upon which the charge of fraud was based, he was not entitled to relief on the ground of the alleged fraud.
In these and the other cases cited by the learned counsel for the defendant, it will be found, on their examination, that the settlement and compromise entered into in each of the cases was based upon an agreement in the nature of an accord and satisfaction of an existing obligation and the substitution of new ones in lieu of the former ones, or that there was a formal release by the defrauded party of a previous legal obligation, with knowledge of the fraud charged. (Parsons v. Hughes, 9 Paige, 594; Alliance Ins. Co. v. Cleveland, 14 How., Pr., 408.)
The evidence produced by the plaintiffs, in support of the allegations of fraud, was of such a character as to make a case for the *501consideration of the jury, and they were specifically instructed by the court that they could not find a verdict for the plaintiffs unless the charge of fraud was established to'their satisfaction. As the cause of action -was admitted, and the jury found that a fraud was perpetrated by the defendant in the purchase of the cattle, the plaintiffs made a case within the rule laid down in the fourth subdivision of section 549, and the judgment should be affirmed.'
Smith, P. J., Haight and Bradley, JJ., concurred.
Judgment and order affirmed.